Prevention of injury and promotion of safety (debate)
The next item is the report by Mrs Sinnott, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a Council recommendation on the prevention of injury and the promotion of safety C6-0238/2006.
Member of the Commission. Mr President, may I first express my thanks for all the hard work done by the members of the committees concerned with the Commission's proposal for a Council recommendation on the prevention of injury and the promotion of safety. Let me acknowledge in particular the effort made by Mrs Sinnott in respect of this important initiative. I should also like to express my thanks to the Austrian Presidency for hosting a conference during its term, which also contributed to this issue.
The Commission started to support actions in the area of injury prevention under the former EU programme on injury prevention and has continued its support under the current public health programme. Injuries represent, as you know, after cardiovascular disease, cancer and respiratory diseases, the fourth most common cause of death in the Member States. Every year, some 235 000 EU citizens die as a result of an accident or violence. Over 50 million citizens seek medical treatment for injuries and 6.8 million of those are admitted to hospital. Injuries, unintentional and intentional, are estimated to be the main cause of chronic disability in young people, leading to an enormous loss of life-years in good health. Among people over 65, accidents and injuries are also a major cause of death and disability and are often the trigger for a fatal deterioration in health.
Areas that have attracted less attention in the past include home, leisure and sports accidents, as well as accidents in vulnerable population groups, such as children, adolescents and elderly people. Research shows that more than 50 % of serious accidents are preventable and that reduction by one quarter should be a realistic target over the next 10 years. But, of course, it is of the utmost importance to have reliable information on injuries in Europe in order to plan actions. Injury information is also essential for evaluating the outcome of all our efforts and actions.
The Commission has set out a Community action plan on injury prevention and safety promotion in its communication 'Action for a Safer Europe'. Member States are encouraged to create similar national plans for injury prevention. Such plans should serve as a framework for actions that engage relevant partners and stakeholders. They should define institutional responsibilities and should be based on good practice and safety promotion.
The Council recommendation on the prevention of injury and the promotion of safety is a first step towards combining the efforts of the Commission with those of the Member States for actions for a safer Europe, in order to reduce the individual and societal burden of injuries. Through such a joint approach, through learning from each other's experiences, we can have faster and more effective results. We hope and expect that the situation within the Member States in relation to accidents and injuries will improve significantly in years to come.
Once again, I would like to thank the rapporteur and the committee. I am looking forward to a very interesting debate.
rapporteur. - Mr President, injuries can take or change a life in a split second. They can be accidental, inflicted or self-inflicted. Injuries cause the death of a quarter of a million people and result in 65 hospital admissions every year. The challenge, when dealing with something as widespread, serious and preventable as injury, is to save lives and preserve health. For that reason I felt both challenged and privileged to work on this report.
In this report, which particularly focuses on injury data collection, I have recommended that to promote safety and prevent injury we need better-quality data. It is not helpful in terms of prevention to know the overall number of road fatalities. We need to know what it was that made the fatal difference. Was it the condition or type of vehicle; was the victim the driver, a passenger or someone walking along the road; were drink, speed or bad weather conditions involved; what was the road like? That is the type of breakdown we need in every area of injury if we are going to save lives. We cannot hope to closely examine every injury but we should and must create a system of data collection that more closely examines the injury determinants of all fatal and seriously disabling injuries, to prevent them more effectively in the future.
That is my approach in the report, which the Committee on Environment, Public Health and Food Safety strongly supported. Gathering such information may seem difficult, but in reality a great deal of information is already in place: insurance companies have detailed data on accidents; police have data on violent and self-inflicted harm. We must identify the experts in injury reporting and work with them to get the information that can be studied to truly prevent injuries and promote safety.
The Commission document allowed the injury and safety surveillance system a place within all future health programmes. That would surely allow the system funding, regardless of whether it proved effective or beneficial. We feel strongly that a real initiative to prevent injury and promote safety is so important that it needs to be put on its own stream within the health programmes. We need to think about that again in more detail when we consider the health programmes themselves. That means that this particular recommendation should not yet be linked to the health programmes but should be considered alongside them. That is why the Committee on the Environment took out all mention of health programmes from the document.
The Commission laid out seven priorities to which we have added injury and safety in the workplace, and we have also stressed domestic violence among women and children. One change I ask that we make is to take out Amendment 4, which we will vote on separately tomorrow. That suggests: 'Domestic violence against women is the main cause of death and invalidity among women between the ages of 16 and 44.' Domestic violence against women and children is clearly a crime and I strongly support amendments that have highlighted that. However, a recommendation to produce higher-quality data cannot itself include inaccurate data. The statistic this amendment presents on the main cause of death is inaccurate. As recently as October a Eurostat publication said that transport accidents and suicide were the main causes of death of women in that age group.
Because we want to make injury surveillance more comprehensive we include mention of risk-taking behaviour, drugs and alcohol, gender considerations, social and environmental condition. Self-harm is also emphasised because of its increasing incidence. We have also made additions to the list of high-risk groups to include the young, the elderly, disabled people and women. The list is not exhaustive.
I support the amendments on needle-stick injuries and injuries to healthcare workers. We know the solution to them. They are easily preventable and therefore completely inexcusable.
It is clear that injury places a heavy burden on the economy. For me, however, it is a question of injured people and their families. In my opinion, the real key to preventing injury and promoting safety is the value we place on the human person. If you have a Renaissance masterpiece you handle it with far more care than a magazine poster. We need to return again to people and their value as the central issue.
Some injuries will happen - we cannot prevent them all - but with better understanding of how they happen, resulting in safer products and practices, we can reduce their occurrence. However, we will not have a serious effect on the level of injury until people realise that every person matters and that the loss or disablement of even one person is a great loss to us all. When we understand that, we will treat each other and ourselves like the masterpiece that we are and we will realise our shared responsibility for each other's safety. That is what is behind Amendment 21 and why I emphasise to the Commission that the tragedy of injury is so much more than the economic burden.
on behalf of the PPE-DE Group. - (EL) Mr President, eight years ago I had the honour of being the rapporteur of a programme for the prevention of injuries during recreational hours; at that time I had been impressed by the large number of such injuries, which indicated that we have a serious problem.
I would like to state that the report submitted by Mrs Sinnott is very good; I also helped in that direction with my own amendments, so that if in the future a community mechanism is created, that is 'injury registration operation' it assists in the development of national prevention policies, because the systematic collection of data will reveal the causes of these injuries, namely what we call determinants of injury. I consider that the primary causes mentioned by the rapporteur, must be linked, to the effectiveness of injury prevention exclusively; in particular I suggest that we look into the issue of the elderly, who make up for the majority of the victims and the injuries that originate from violence against women, which I believe is quite a large number, and of course road accidents, car accidents and also sports accidents as well as accidents that are caused by products and services.
In order to increase efficiency and reduce cost, I consider it necessary to integrate the existing programmes and infrastructures (data banks and so on), because the Commission already has programmes covering this subject; therefore there is data that must be taken into consideration when it prepares its proposal to Parliament. This mechanism will gather details provided from Member States based on their national injury supervision systems, allowing easy access to information and correct practices.
Ladies and gentlemen, I conclude by saying that the thousands of deaths along with the financial damage created by injuries is an open wound for the European communities. It will not heal easily, but we can still create in the future a community mechanism for gathering data that will assist us in the effective prevention of such injuries.
on behalf of the PSE Group. - (PT) Mr President, ladies and gentlemen, the figures are indicative of the need to warn the citizens of the consequences of risky behaviour. How many accidents of different kinds are caused by alcoholism or drug use? How many serious injuries among children are the result of a lack of care by adults, for example, children swallowing detergents or medicines? Currently, some 235 000 European citizens die as a result of an accident or violence-related injuries. This amounts to 600 fatalities per day in the EU alone. These are shocking figures, which lead, on the one hand, to personal suffering and tragedy, and, on the other, to social and budgetary costs.
It is a fact. Accident and injury comes at a very heavy human price - premature death, years living with incapacity - and entails high costs in terms of healthcare and loss to society owing to lack of productivity. Injuries can be avoided, however. It is therefore essential to adopt healthier lifestyles and to make living conditions safer. Prevention is better than cure.
The risk of injury is not spread equally across all Member States or all social groups. Risk factors are also determined by the home and work environment. Age and gender should also be taken into account. This is why I tabled an amendment aimed at gender mainstreaming across all areas including health policy. To this end, quantitative gender-based studies must be carried out and resources applying the principle of gender budgeting must be allocated because, as previous speakers have said, domestic violence, violence against women, is also a significant cause of injuries that are terrible, first and foremost, for women, but also for society.
on behalf of the ALDE Group. - Mr President, Commissioner, firstly I wish to congratulate Mrs Sinnott on her excellent report, which deserves our full support. The subject matter of this draft legislative resolution is undoubtedly extremely important, as it concerns the premature deaths of more than 200 000 EU citizens annually and the injury of several million individuals in the 25 Member States. Some of these injuries are horrific, and many result in the permanent disfigurement or severe lifelong disability of thousands of people.
Two main aspects of the prevention of accidental injury are: the identification and assessment of risks factors, and the proper communication and implementation of safety measures. Mrs Sinnott correctly notes that, in addition to the gathering of information on injuries by way of establishing a surveillance system, the Council's report needs to be enriched by placing more emphasis on the promotion of safety and raising risk-awareness among the general public. Of the numerous serious risk factors affecting human life, allow me to concentrate on just one: alcohol and road safety.
In this area, there is much to be done in terms of prevention. The use of alcohol by drivers is extremely dangerous, mainly because alcohol suppresses our higher-level brain function, resulting in impairment of sense perception, slowness of reflexes, disturbance of locomotor muscle coordination and poor understanding of danger. In this respect, alcohol has, through the years, been responsible for the deaths of millions of road users worldwide. Yet, either because of ignorance, or more likely as a result of very strong lobbying by the alcohol industry, we fail to comprehend fully that much more drastic action on drink-driving is necessary. Instead, we are led to believe that alcohol intake is safe below certain limits, i.e. 50 mg per 100 ml of blood in most EU countries.
This is totally wrong in my view. There is no safe limit for alcohol and driving. Any alcohol intake, however small, will affect brain activity to some extent. Whereas a driver with a blood alcohol level of 20, 30 or 40 mg/100 ml might be legally entitled to drive, he or she is at a much higher risk of being involved in an accident than someone without any alcohol in their blood at all.
Our state education systems, as well as our legal systems, give our drivers a false sense of security in allowing them to think that, as long as they do not drink excessively, they are safe on the roads. This is criminally wrong and we must correct this situation by helping to bring about a zero-alcohol-level approach for drivers. Only then can we hope to reduce significantly the number of alcohol-related road deaths. But - and unfortunately there is always a 'but' in politics - how many of us are willing and able to take on the task of fighting for no-alcohol intake legislation for drivers, and how many of us will survive politically if we come into direct conflict with the alcohol-related industries by supporting a zero-alcohol level for drivers?
In conclusion, if there is an important injury-prevention message for our people this Christmas, it is that alcohol is a killer on the roads, in large as well as small quantities, and that the only safe driving alcohol level is a zero level.
(SK) I would like to join those who support the Council's recommendations. I would also like to thank the rapporteur for drafting the European Parliament's report on this issue.
The basic reason for drafting this report has been mentioned several times tonight. Every day, 600 people die as a result of accidents and injuries, which equates to a quarter of a million people per year. On the one hand, these numbers express the grief and bereavement of families, and on the other hand, we must not forget that accidents and violence in the area of social and economic life also constitute a major economic burden on the state.
In many Member States, hospitals are required to consider meticulously the effectiveness of treatment, for instance in cancer patients. While the treatment of victims of accidents and violence requires substantial spending, these conditions are preventable. Each year seven million people in the European Union are admitted to hospitals and as many as 65 million require medical care. These statistics express and reflect the enormous suffering sustained by all those affected.
Therefore, I believe that the proposal for common procedures by EU Member States to decrease levels of accidents and violence is highly effective. Accurate statistics reflecting differences between Member States will help us to identify prevention methods more precisely. If it is known that persons aged over 65 account for 16% of the EU population and 40% of fatal accidents, we should launch a series of awareness campaigns or introduce protective schemes that target people in this particular age group. Young people are another important group that we should be focusing on for the prevention of accidents and violence. Sports injuries occur quite often under the supervision of coaches and during free-time activities. We must respect our health and the health of others. Together, we should oppose the daily violence to which we are exposed to on TV and in films and children's games, which often constitute an encouragement to these undesirable forms of behaviour in society.
(DE) Mr President, Commissioner, ladies and gentlemen, the Commission's endeavours to reduce the large number of accidents and casualties and significantly improve the situation in Member States are certainly welcome, and indeed the rapporteur has had a few things to say about that. Do we really think, however, that these measures will result in fewer accidents in these countries? I believe that the exact opposite will be the case. These measures will mean the commitment of funds in these countries that can be used for precisely these measures.
I should like to comment on the costs, which are always set out. Naturally, I am concerned about the number of casualties. I read today, with regard to REACH, the amount by which we could reduce healthcare expenditure if we managed to improve this situation. The figures are correct, of course, but we shall never achieve them. The only thing we shall achieve with this document is red tape, even though we all insist that the EU rejects this and wants to reduce it. Yet the EU Member States are well-placed to deal with this problem. They collect their own statistics, they take the necessary measures, they know the local situation much better than we in Brussels or Strasbourg do. We are deceiving ourselves if we suppose that our statistics are able to tell the Member States anything they do not already know; we are on the wrong track. Taking driving as an example, we cannot hope to influence driving practices in Sicily or Finland from Brussels. This can only be done by taking action locally, and therefore such action should be regulated purely by means of subsidiarity. I should like to offer a rather exaggerated analogy. Say someone were to tell me today that many people are injured falling off ladders whilst hanging curtains. There are some countries that traditionally do not use curtains and thus do not experience such accidents. Who would try to make a comparison? That is the way of things in many other cases, too. In my opinion, therefore, we are on the wrong track here. We should re-think these measures and focus on bilateral measures that will really lead to a reduction in accidents, as this proposal will not achieve that.
Member of the Commission. Mr President, I would like to thank Members for a very interesting debate. I share with most of you the frustration we are facing that in the European Union we still have so many preventable causes of injury, death and ill-health, and that there is so much more we could do about it. I think these contributions are a step in the right direction and contribute to this effort. I know that the European Parliament has been consistently proactive on the subject of injury prevention, and today's debate shows the interest in this issue.
For us, and me personally, the main target, the centre of my policies is the human being - people - and this is reality. But, in this day and age we also have to admit that unfortunately not all decision-makers have that as their sole consideration. So when we are able to accompany those arguments with financial and economic arguments, we can achieve this purpose even better. Without saying that these would be the priority or the main consideration, it does help. In addition to the human suffering, in addition to the pain, in addition to the social impact that injuries have, they also cause a serious problem for the economies of Member States and therefore investment from that point of view is also required.
Regarding the Commission's position on the different amendments, the Commission can fully accept a large number of amendments, for example, 5, 18, 21, and partially accept amendments 7, 11, 15, 16 and 17. The full list of the Commission's positions on each amendment is being made available to Parliament and I trust that it will be included in the record of this sitting.
We cannot accept the amendment that concerns the deletion of the financial mechanisms under the public health programme because we do not have any alternative, and on legal grounds we cannot accept an amendment that obtains support through the cohesion and structural funds. So, in the circumstances we will have to insist on maintaining the funding through the public health programme.
The main target of this proposal is of course the issue of information, because without the right information we will not be able to set the policies, we will not be able to set the targets, we will not know whether we are achieving our targets. Most Member States need help, and this can be shown from the results, from the information we have, and based both on the Treaty and the policies of complementing and supporting Member States in their efforts and also in coordinating the policy of Member States irrespective of policies, which is the reason for this proposal. It is true that there is information here and there, but we need to pull it all together so that we can learn from each other's experiences and prove that this is a European Union of solidarity, a European Union of cooperation, where we can learn from each other's experiences and help each other so that every single Member State does not have to go through this learning process at the cost of lives, at a cost to the health of European citizens. That is the challenge before us, and I think we can make great use of this possibility of an exchange of best practices and information and close cooperation. That is the target of this proposal, and I would like once again to thank Mrs Sinnott and Parliament for their support for our proposal.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Annex - Position of the Commission
Sinnott report
The Commission can accept Amendments 5, 18 and 21.
Amendments 7, 11, 15, 16 and 17 can be accepted in part.
The Commission cannot accept Amendments 1, 2, 3, 4, 6, 8, 9, 10, 12, 13, 14, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29 and 30.